Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Amendment
The amendment filed on March 15, 2023 has been accepted and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL: Some Advances in Fourier Transform Infrared Transflection Analysis and Potential Applications in Foresnsic Chemistry, published in 2009 by Kocak (Kocak).
Regarding claim 34, Kocak discloses a method comprising: 
receiving, by one or more devices, light that is reflected by a lower side of a medication before being reflected from a reflective coating of a medication holder that holds the medication (see page 508, experimental section, discloses an FTIR spectrometer with a detector, including a sample holder for medication/solid sample such as cocaine, where the sample holder is a reflective disk, or reflective substrate. See also page 507, introduction section, end of third paragraph discloses a solid sample layer where light transmits through the sample, reflects from the substrate then transmits a second time through the sample then is detected by the spectrometer); 
identifying, by the one or more devices, data based on the light (see page 509, qualitative analysis of solid particles, see figure 6, light scattered over the bottom of the substrate is detected); and -4-PATENT U.S. Patent Application No. 16/948,386 Attorney Docket No. 0099-0099C3 
identifying, by the one or more devices, information regarding the medication based on the data (see page 509. Qualitative analysis of solid particles, includes identification of cocaine, which is a medication based on the detected transflection spectra).
Regarding claim 35, Kocak discloses the method of claim 34, wherein the light is received after the light is transmitted through the medication at a first time and transmitted through the medication at a second time that is after the first time (see page 507, introduction, “The incident light transmits through the coating, diffusely reflects from the substrate, and then transmits a second time through the coating. Note that this method can even be used for fine powders or individual grains. If the grains are small enough and the layer is sufficiently thin, the light will transmit through them and be reflected from the substrate”).  
Regarding claim 36,  Kocak discloses the method of claim 34, wherein the light is reflected from the reflective coating after the light is transmitted through the medication (see page 507, introduction, “The incident light transmits through the coating, diffusely reflects from the substrate, and then transmits a second time through the coating. Note that this method can even be used for fine powders or individual grains. If the grains are small enough and the layer is sufficiently thin, the light will transmit through them and be reflected from the substrate”).    
Regarding claim 37, Kocak discloses the method of claim 34, wherein the information regarding the medication is identified based on an analysis of the data (see figure 6, spectrum is analyzed to identify the sample as cocaine, see also page 509, qualitative analysis of solid particles, where the cocaine is identified using a spectrum and making a library search tot match the spectrum to cocaine).
Regarding claim 38, Kocak discloses the method of claim 34, wherein the data is a transflection spectrum of the medication (see page 506, figure 6 description says the spectrum is obtained with transflection measurement of the cocaine sample).

Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Quantitative analysis of disphenhydramine hydrochloride in phamceutical wafers using near infrared and Rama Spectroscopy by Haag published October 3, 2009 (Haag) Cited in an office action dated December 17, 2021.
Regarding claim 39, Haag discloses a method (Figure 2) comprising:
Obtaining by one or more devices that includes a portable diffuse spectrometer, a diffuse reflection spectrum of a medication (See figure 2, which is a diffuse spectrometer where the sample is irradiated by NIR and the light is partially reflected back into the sample by the gold plate and allow diffusely reflected NIR to be collected by PbS detector);	
Performing, by on or more devices, an analysis of the diffuse reflection spectrum (see page 1779, Section NIR measurements, discloses the recorded spectra is analyzed by FTNIR analyzer);
Identifying, by the one or more devices, information regarding the medication based on the analysis of the diffuse reflection spectrum (see abstract, the concentration of an active pharmaceutical ingredient is determined based on the analysis of the NIR spectra).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 54, 56 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocak in view of JP5068759 (‘759).
Regarding claim 21, Kocak discloses a method comprising: 
receiving, by one or more devices, light reflected from a medication, wherein at least some of the light is reflected from both a top surface and a bottom surface of the medication (see page 508, experimental section, discloses an FTIR spectrometer with a detector, including a sample holder for medication/solid sample such as cocaine, where the sample holder is a reflective disk, or reflective substrate. See also page 507, introduction section, end of third paragraph discloses a solid sample layer where light transmits through the sample and thus light is reflected from a top surface, then transmits  through the sample, reflected from the substrate then transmits a second time through the sample then is detected by the spectrometer), thus light is reflected from the top and bottom surfaces of the sample; 
obtaining, by the one or more devices, data based on the light (see page 509, qualitative analysis of solid particles, see figure 6, light scattered over the bottom of the substrate is detected); 
performing, by the one or more devices, an analysis of the data (see page 509, qualitative analysis of solids section, where the detected spectrum is compared to a library of spectral data to match the detected spectrum and thus the data is analyzed by the  spectrometer); and 
identifying, by the one or more devices, information regarding the medication based on the analysis of the data (see page 509. Qualitative analysis of solid particles, includes identification of cocaine, which is a medication based on the detected transflection spectra).  
Kocak teaches a solid material as sample and does not disclose that the medication is a pill. 
‘759 teaches a conventional method of analyzing a pill medication, see figure 1, element 208 and figure 1 which is a spectrometer, see claim 1 for analyzing the pill.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the solid sample as disclosed by Kocak with the pill sample as disclosed by ‘759, in order to increase sensitivity and increase signal to noise ratio (see Kocak at page 510).
Regarding claim 23, Kocak in view of ‘759 discloses the method of claim 21, wherein Kocak further discloses that the one or more devices include a spectrometer (see page 508 discloses FTIR spectrometer), and wherein the data is obtained using a photodetector array of the spectrometer (see page 508 discloses a DTGS detector).  
Regarding claim 41, Kocak in view of ‘759 discloses he method of claim 21, wherein Kocak discloses the light is received by a device, of the one or more devices, that is above the pill (see page 507, introduction, “The incident light transmits through the coating, diffusely reflects from the substrate, and then transmits a second time through the coating. Note that this method can even be used for fine powders or individual grains. If the grains are small enough and the layer is sufficiently thin, the light will transmit through them and be reflected from the substrate” Thus, the light must be detected above the pill, namely after the light has transmitted through the sample, then is reflected off the reflective disk/substrate, transmits through the sample and is detected).

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocak and ‘759 further in view of US 2014/0131578 (Hruska). 
Regarding claim 22, Kocak in view of ‘759 discloses the method of claim 21, and Kocak further discloses wherein the one or more devices include a spectrometer (see page 508 discloses FTIR spectrometer), but does not disclose wherein the light is received using a laterally variable filter of the spectrometer.  
Hruska discloses laterally variable filters are conventionally used in spectrometers to separate captured light into a spectrum of wavelength signals (see abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kocak and ‘759 with the laterally variable filter of Hruska in order to increase accuracy in detecting the spectrum.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocak in view of ‘759, further in view of US 2013/0050696 (Antunovich).
Regarding claim 24, Kocak in view of ‘759 discloses the method of claim 21, but does not disclose wherein the analysis of the data is a chemometric analysis of the data.  
Conventional spectrometers for analyzing drugs conventionally use chemometric software to process spectra data (see paragraph [0029] of Antunovich). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kocak in view of ‘759 with the conventional chemometric analysis of Autunovich, as it would merely result in use of a known technique (chemometric analysis) to a known method ready for improvement to yield predictable results, and further would increase the accuracy in the detected data by applying a chemometric analysis of conventional spectrometer data. 
Claims 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocak in view of ‘759, further in view of US 2007/0279625 (Rzasa).
Regarding claim 25, Kocak in view of ‘759 discloses the method of claim 21, but does not disclose the limitations set forth in claim 25.
Rzasa discloses a conventional method for validating a drug, including using a spectrometer (see figure 6, element 810) further comprising: 
determining a particular medication that a subject should take (see figure 2, customer prescription discloses the drug that the subject should take); 
determining, based on the information regarding the medication, that the medication is not the particular medication (element 320 is a chemical signature scan that uses a spectrometer of figure 6 to determine if the medical is or is not the medication for the subject); and 
performing an action based on determining whether the medication is the particular medication (based on if the drug is verified or not drug is either dispensed to the customer/subject or additional inspection/verification is needed, see figure 2 elements 350 or 340).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kocak in view of ‘759 with the invention as disclosed by Rzasa in order to reduce accidental delivery to a patient of incorrect medication.
Regarding claim 27,  Kocak in view of ‘759, further in view of Rzasa discloses the method of claim 25, wherein Rzasa further discloses determining the particular medication that the subject should take comprises: consulting a pre-existing record to determine the particular medication that the subject should take (see figure 2, element 210 discloses consulting a customer prescription which contains the information regarding the subject’s medication).  
Regarding claim 28, Kocak in view of ‘759, further in view of Rzasa discloses the method of claim 25, wherein Rzasa further discloses performing the action comprises: generating at least one of an audio alarm or a visual alarm that informs the subject that the medication is an incorrect medication and should not be taken by the subject (see paragraph [0041] discloses if the drug is not validated the a message is sent to the technician).  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocak in view of ‘759, further in view of Rzasa further in view of US 2006/0058918 (Handfield).
Regarding claim 26, Kocak, ‘759 and Rzasa discloses the method of claim 25, but does not disclose identifying the subject using a biometric device.  
Handfield discloses a conventional drug dispensing device that includes identifying the subject using a biometric device (see paragraph [0055]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kocak, ‘759 and Rzasa with the invention as disclosed by Handfield as it would increase security as the biometric devices would only allow authorized users to access the drug dispenser.  
Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocak in view of ‘759, further in view of US 2006/0058918 (Handfield).
Regarding claims 29-30, Kocak in view of ‘759 discloses the method of claim 21, but does not disclose using a blocking mechanism that physically prevents a subject from taking the medication and wherein the blocking mechanism is integrated into a medication holder that holds the medication.
Handfield discloses a conventional drug dispenser that includes a biometric sensor (see paragraph [0055])  that prevents a subject from taking the medication and wherein the blocking mechanism is integrated into a medication holder that holds the medication (the medication that is in the dispensing machine holds the drugs and blocks a subject from receiving the drugs).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kocak and ‘759 with the invention a disclosed by Handfield in order to reduce erroneously dispensing drugs.
Regarding claim 31, Kocak and ‘759 discloses the method of claim 21, but does not disclose: creating, based on the information regarding the medication, a record that includes a timestamp and information identifying the medication.  Date stamping a record of the medication is a known step (see paragraph [0150] of Handfield). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention ad disclosed by ‘759 with the invention as disclosed by Handfield in order to increase accuracy in keeping data on a particular drug.
Regarding claim 32, Kocak in view of ‘759 further in view of Handfield discloses the method of claim 31, wherein Handfield further discloses that the record further includes information identifying a subject identified using a biometric device (see paragraph [0055]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by ‘759 with the invention as disclosed by Handfield as it would increase security as the biometric devices would only allow authorized users to access the drug dispenser.  
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocak in view of ‘759 further in view of Haag.
Regarding claim 33, Kocak in view of ‘759 discloses the method of claim 21, but does not disclose wherein the one or more devices include a portable diffuse reflection spectrometer.  
Haag teaches a conventional method including both a raman spectrometer (see figure 2) and a portable diffuse reflection spectrometer (see figure 2 NIR spectrometer). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by ‘759 with the invention as disclosed by Haag as it would merely result in a simple substitution of one known element (raman spectroscopy of ‘759) for another (NIR diffuse reflectance spectrometer of Haag) to yield predictable results.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag in view of US 2006/0058918 (Handfield).
Regarding claim 40, Haag discloses the method of claim 39, but does not disclose wherein the portable diffuse spectrometer is coupled to an automatic medication dispenser that dispenses the medication to a subject.
Handfield discloses a conventional portable spectrometer (see paragraph [0069]) coupled to an automatic dispenser that dispenses medication to a subject (See paragraph [0003]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Haag with the automatic dispenser of Handfield in order to reduce the need for personnel by automating the process of drug delivery.
Response to Arguments
Regarding claims 21-33 and 41, in view of the amendments, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kocak and ‘759 (see above).
Regarding claim 34, in view of the amendments, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kocak.
Regarding claim 39, Applicant argues that Haag does not teach a portable diffuse spectrometer. The examiner respectfully disagrees. Haag teaches using a multi purpose FT NIR analyzer from Bruker (see Haag page 1779, analytical measurements section discloses measurements are taken using a Multipurpose FT IR analyzer). According to the Bruker 2012 Almanac, page 91 (see attached), an image of the MPA Multipurpose analyzer is shown, and it is of a size that makes it portable, meaning it is capable of being moved. Thus, Haag inherently teaches a portable FT IR analyzer and applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896